Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION


Election/Restriction  
Applicant's election without traverse of Group I, claims 23-35 and 38 in the replyfiled on April 5, 2021 is acknowledged. 
Status of Claims
    Claims 23-38 are pending in the application. Claims 1-22 have been cancelled in a preliminary amendment. Claims 36 and 37 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 23-35 and 38  have been examined to the extent they read on the elected subject matter of record.


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 11/21/2019 is a continuation of 14936192, filed 11/09/2015. 14936192 is a continuation of 11794297, filed 07/29/2008 which is a national stage entry of PCT/EP2005/014131 with an international filing date of 12/30/2005. PCT/EP2005/014131 claims priority from US Provisional Application 60640300, filed 12/30/2004.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 23 and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 9,045,720.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 9,045,720 (‘720).
 The co-pending application recites the same composition comprising: (i) an aminophosphate or aminophosphonate salt; (ii) a surfactant system which comprising: a betaine surfactant composition comprising:  water,  a betaine having the formula R1R2R2N+-CH2COO", wherein: R1 is a linear or branched hydrocarbon radical having 3 t 30 carbon atoms the radicals R2, which may be identical or different, are each a C1-C3 alkyl radical, • at least 1% by weight of a chloride salt, and (iii) optionally, at least one surfactant other than the betaine of the betaine surfactant composition.  The difference between the invention of the instant application and that of US Patent ‘720 is that instant claims do not recite an amine oxide surfactant agent.  However, According to MPEP 2111.03 [R-3], the transitional term "comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Hence, the use of "comprising" language in the instant claims would allow for the inclusion of an amine oxide surfactant.  From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is taught in US Patent ‘720.

.
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 23-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,) in view of Bramati et al. (WO 03/063589 A2,) ,Weitemeyer et al. (US Patent 5354906,) and Kuchikata et al. (US Patent 5, 872078).


Applicant’s Invention


	    Applicant claims a herbicidal aqueous composition comprising: (i) more than 400 g/L of an aminophosphinate or aminophosphonate salt; (ii) at least 80 g/L of a surfactant system which comprises:(a) a betaine surfactant composition comprising: - water, - at least 30% by weight of a betaine having the formula R1R2R2N+-CH2COO-, wherein: R1 is a linear or branched hydrocarbon radical having 3 to 30 carbon atoms, the radicals R2, which may be identical or different, are each a C-C3 alkyl radical, - at least 5% by weight of a potassium chloride salt, and - substantially no sodium cation; and (b) optionally, at least one surfactant other than the betaine of the betaine surfactant compositions.


Determination of the scope and the content of the prior art
(MPEP 2141.01)


aqueous solution comprising from 30% by weight (i.e., 300g/L), of said solution to saturation of a water soluble glyphosate salt; from 8 to 20% by weight (i.e., 80-200 g/L) of said solution is surfactant, said surfactant comprising from 10 to 100% by weight based on the total weight of said surfactant of an amphoteric surfactant; and from 30% to 90% (i.e,300-900 g/L) by weight of ether carboxylate, based on the total weight of surfactant; said solution containing less than 0.035% of sodium ion (abstract). The glyphosate is preferably present as its isopropylamine salt (column 2, line 2) and the amphoteric surfactant is preferably a betaine, e.g. a betaine of the formula: RR12 N+CH2 COO- wherein R is an alkyl, alkenyl or alkyl phenyl group having an average of from 6 to 20, aliphatic carbon atoms and R1 is an alkyl or hydroxy alkyl group having an average of from 1 to 4 carbon atoms (column 2, lines 9). Due to the use of low salt betaines which typically contain less than 3% preferably less than 2%, more preferably less than 1% sodium ion expressed as wt. sodium chloride based on the weight of surfactant, Mille et al. teach that it is possible to use amphoteric surfactants at the required levels in glyphosate solution concentrates without instability because the sodium chloride content is substantially reduced (column 1, lines 34-49). Mille et al. teach that the sodium ion may be removed from amphoteric surfactants, either by displacing sodium ion with, for example, potassium or ammonium, e.g. using ion exchange.  Alternatively, it is possible to prepare betaines with low salt levels by quarternising with acrylic acid (column 1, lines 58-65). The ether carboxylate is preferably present in an amount of at least 10% (i.e., 100 g/L), preferably more than 20% e.g. 30 to 60% by weight based on the total weight of surfactant (column 2, lines 53-56).     Mille et al. teach  that it is preferred that the surfactants be pre-blended as a solvent. Preferably said concentrates additionally contain from 3 to 20% of a non-ionic wetting agent and/or from 1 to 6% (i.e., 10-60 g/L) of a sequestrant such as an aminophosphonate (column 3, lines 9-23).  Further, Mille et al. teach the use of ammonia to change the composition pH to 5 +/- 0.1 (see Examples 4-16, columns 4-5).
	
Claim 32 is a product-by-process claim.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach  the specific concentrations and/or percentages of each component as instantly claimed, specifically at least 400 g/L of aminophosphate or its salt,  400-560 g/L of glyphosate isopropylamine; the surfactant system having at least 30% betaine as well as the use of anti-foaming agents. deposition control agents selected from anti-rebound agents or anti-drift agents.  However, Bramati et al. teach concentrated formulations comprising: a glyphosate derivative, preferably the isopropylamine salt in a concentration of 80-510 g/L (page 2, lines 33-36); alkyl betines as defined in instant formula I in an amount of 20 to 180 g/L, preferably 120 g/L (page 3, line 5 and lines 33-34 and page 4, lines 26-27) and the use of additives such as anti-foaming agents and solvents (page 5, lines 25-32).   	
      A second difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach the betaine surfactant composition having a pH of 6 to 8.  However, Weitemeyer et al. teach an aqueous liquid solution of a betaine having a pH of 5 to 8 wherein the betaine solutions are prepared by quaternizing a compound of the general formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , with chloroacetic acid or a salt  thereof (column 5, lines 41-51).  

N-phosphonomethylglycine or a water soluble salt thereof and potassium chloride (see claims 1 and 15).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    The teachings of Mille et al. and , Bramati et al.  are directed to herbicidal compositions comprising  an aminophosphate type herbicide, specifically glyphosate isopropylamine salt, the betaine surfactant of instant formula I and at least one surfactant other than betaine.   Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and , Bramati et al to arrive at a process step wherein the betaine surfactant  composition is added after the glyphosate salt composition and that the specific concentrations and/or percentages of each component as instantly claimed as well as the use of anti-foaming agents.  Bramati et al. teach that their formulation is stable on storage and does not cause problems during use (page 2,lines 14-16) . One would have been motivated to make this combination in order to receive the expected benefit of providing a formulation is stable on storage and does not cause problems during use.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to 

    The teachings of Mille et al. and , Weitemeyer et al. are an aqueous liquid solution of a betaine surfactant of instant formula I. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and , Weitemeyer et al. to arrive at betaine surfactant composition having a pH of 6 to 8.  Weitemeyer et al. teach that by adjusting the betaine solution so that it contains a certain amount of free fatty acid and, optionally small amounts of glycerin, the preparation of a liquid betaine solution for which no additional steps such as filtration is required and as well as provide a betaine solution that is free of admixtures and impurities (column 2, lines 40-68). One would have been motivated to make this combination in order to receive the expected benefit of providing  process of formulating a liquid betaine solution for which no additional steps such as filtration is required as well as provide a betaine solution that is free of admixtures and impurities.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a 
	The teachings of Mille et al. and Kuchikata et al. are drawn to compositions comprising glyphosate  (N-(phosphonomethyl)glycine).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and Kuchikata et al.. to arrive at a herbicidal composition comprising (i) more than 400 g/L of an aminophosphinate or aminophosphonate salt; (ii) at least 80 g/L of a surfactant system which comprises:(a) a betaine surfactant composition comprising: - water, - at least 30% by weight of a betaine having the formula R1R2R2N+-CH2COO and  at least 5% by weight of a potassium chloride salt.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three glyphosate formulations set forth prima facie obvious subject matter.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claims 23,34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mille et al. (US Patent 6,500,784,) in view Bramati et al. (WO 03/063589 A2), Kuchikata et al. (US Patent 5, 872,078) and Gryzik et al. (US Patent 6364926 B1).

Applicant’s Invention


	    Applicant claims a herbicidal aqueous composition comprising: (i) more than 400 g/L of an aminophosphinate or aminophosphonate salt; (ii) at least 80 g/L of a surfactant system which comprises:(a) a betaine surfactant composition comprising: - water, - at least 30% by weight of a betaine having the formula R1R2R2N+-CH2COO-, wherein: R1 is a linear or branched hydrocarbon radical having 3 to 30 carbon atoms, the radicals R2, which may be identical or different, are each a C-C3 alkyl radical, - at least 5% by weight of a potassium chloride salt, and - substantially no sodium cation; and (b) optionally, at least one surfactant other than the betaine of the betaine surfactant compositions.


Determination of the scope and the content of the prior art
(MPEP 2141.01)


     Mille et al. teach a herbicidal aqueous solution comprising from 30% by weight (i.e., 300g/L), of said solution to saturation of a water soluble glyphosate salt; from 8 to 20% by weight (i.e., 80-200 g/L) of said solution is surfactant, said surfactant comprising from 10 to 100% by weight based on the total weight of said surfactant of an amphoteric surfactant; and from 30% to 90% (i.e,300-900 g/L) by weight of ether carboxylate, based on the total weight of surfactant; said solution containing less than 0.035% of sodium ion (abstract). The glyphosate is preferably present as its isopropylamine salt 12 N+CH2 COO- wherein R is an alkyl, alkenyl or alkyl phenyl group having an average of from 6 to 20, aliphatic carbon atoms and R1 is an alkyl or hydroxy alkyl group having an average of from 1 to 4 carbon atoms (column 2, lines 9). Due to the use of low salt betaines which typically contain less than 3% preferably less than 2%, more preferably less than 1% sodium ion expressed as wt. sodium chloride based on the weight of surfactant, Mille et al. teach that it is possible to use amphoteric surfactants at the required levels in glyphosate solution concentrates without instability because the sodium chloride content is substantially reduced (column 1, lines 34-49). Mille et al. teach that the sodium ion may be removed from amphoteric surfactants, either by displacing sodium ion with, for example, potassium or ammonium, e.g. using ion exchange.  Alternatively, it is possible to prepare betaines with low salt levels by quarternising with acrylic acid (column 1, lines 58-65). The ether carboxylate is preferably present in an amount of at least 10% (i.e., 100 g/L), preferably more than 20% e.g. 30 to 60% by weight based on the total weight of surfactant (column 2, lines 53-56).     Mille et al. teach  that it is preferred that the surfactants be pre-blended as a concentrate  and to maintain sufficient mobility and dispersibility of such concentrates it is also preferred to add a suitable  water miscible solvent. Preferably said concentrates additionally contain from 3 to 20% of a non-ionic wetting agent and/or from 1 to 6% (i.e., 10-60 g/L) of a sequestrant such as an aminophosphonate (column 3, lines 9-23).  Further, Mille et al. teach the use of ammonia to change the composition pH to 5 +/- 0.1 (see Examples 4-16, columns 4-5).
	

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach  the specific concentrations and/or percentages of each component as instantly claimed, specifically at least 400 g/L of aminophosphate or its salt,  400-560 g/L of glyphosate isopropylamine; the surfactant system having at least 30% betaine as well as the use of anti-foaming agents. However, Bramati et al. teach concentrated formulations comprising: a glyphosate derivative, preferably the isopropylamine salt in a concentration of 80-510 g/L (page 2, lines 33-36); alkyl betines as defined in instant formula I in an amount of 20 to 180 g/L, preferably 120 g/L (page 3, line 5 and lines 33-34 and page 4, lines 26-27) and the use of additives such as anti-foaming agents and solvents (page 5, lines 25-32).   	
           A second difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach the use of at least 5% by weight of a potassium chloride salt.  However, Kuchikata et al. teach compositions comprising 
N-phosphonomethylglycine or a water soluble salt thereof and potassium chloride (see claims 1 and 15).
A third difference between the invention of the instant application and that of Mille et al. is that Mille et al. do not expressly teach the use of deposition control agents selected from anti-rebound agents or anti-drift agents.  However, Gryzik et al. teach a method of manufacturing an adjuvant and fertilizer composition comprising an ampholytic surfactant such as betaine wherein a drift control agent/deposition aid is added (see claims of Gryzik et al.).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    
	The teachings of Mille et al. and , Bramati et al.  are directed to herbicidal compositions comprising  an aminophosphate type herbicide, specifically glyphosate isopropylamine salt, the betaine surfactant of instant formula I and at least one surfactant other than betaine.   Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and , Bramati et al to arrive at a process step wherein the betaine surfactant  composition is added after the glyphosate salt composition and that the specific concentrations and/or percentages of each component as instantly claimed as well as the use of anti-foaming agents.  Bramati et al. teach that their formulation is stable on storage and does not cause problems during use (page 2,lines 14-16) . One would have been motivated to make this combination in order to receive the expected benefit of providing a formulation is stable on storage and does not cause problems during use.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a glyphosate isopropylamine formulation. Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in 

	The teachings of Mille et al. and Kuchikata et al. are drawn to compositions comprising glyphosate  (N-(phosphonomethyl)glycine).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Mille et al. and Kuchikata et al.. to arrive at a herbicidal composition comprising (i) more than 400 g/L of an aminophosphinate or aminophosphonate salt; (ii) at least 80 g/L of a surfactant system which comprises:(a) a betaine surfactant composition comprising: - water, - at least 30% by weight of a betaine having the formula R1R2R2N+-CH2COO and  at least 5% by weight of a potassium chloride salt.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three glyphosate formulations set forth prima facie obvious subject matter.
	The teachings of Mille et al. and , Gryzik et al. are directed to compositions comprising betaine surfactants. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings 

	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Conclusion
No claims are allowed.

The prior art made of record



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617